DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 4/7/2021. Claims 1-20 are pending in the case. Claims 1, 15, 18, and 20 are independent claims and have been amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brauer (US 2005/0122236 A1, hereinafter Brauer) in view of Hands et al. (US 8954860 B1, hereinafter Hands), Needham et al. (US 2013/0006521 A1, hereinafter Needham) and Sheha et al. (US 20030078035 A1, hereinafter Sheha).

claim 1,    Brauer teaches a method of presenting, to a passenger on an aircraft, points of interest (POIs) (“The moving map 100 is displayed on displays 34 so that passengers can view the moving map 100…the moving map includes information icons 104 that indicate various points of interest along the travel path” Paragraph 0018), comprising: 
receiving at least a portion of an airline-specific dataset, wherein the airline-specific dataset comprises a plurality of location records, wherein each location record comprises a point of interest (POI) (database 42 can store information modules regarding various locations, structures, cities, land masses, water masses, historical 
facts, etc. that relate to geographical regions along the travel path of the mobile platform.  The database 42 is included in the storage device 22” paragraph 0013), 
determining a current position of the aircraft (“The moving map 100 is a graphical real time representation of the geographical region the mobile platform is currently traversing.  More specifically, as the mobile platform advances along its travel path, the moving map 100 displayed on the displays 34 is continuously updated by the server 14 to illustrate the geographical region presently being traversed.” Paragraph 0018);
based on the current position, controlling, at a passenger display in the aircraft, a presentation of a map and a plurality of POI indicators (Fig. 3 the geographic region, the moving map includes information icons 104 that indicate various points of interest along the travel path, such as tourist attractions, architectural structures, cities, land masses, water masses and locations of historical events.” Paragraph 0018).
Brauer does not appear to expressly teach that each location record comprises a point of interest (POI) and a unique rank; wherein the POI is defined by unique 
Hands teaches each location record comprises a point of interest (POI) and a unique rank (A POI Ranker module 128); 
wherein the POI is defined by unique geographic identifier (“A POI listing 126 may include data about a POI such as the name of the POI 126a, a location of the POI (e.g., longitude and latitude coordinates) 126b, a unique identifier 126c for the POI, one or more categories 126d, rating or review data 126e, a zoom level 126f at which the mapping module 114 of the client device displays the POI, or other information about the POI 126g.”), and 
based on the unique rank of each of the plurality of location records, controlling, at a client device, a presentation of a map   and a plurality of POI indicators associated with a highly-ranked subset of the plurality of location records (“the mapping system 118 may only send those POI data listing having a rank above a threshold in response to a data request from the client device 102.  In a still further embodiment, the mapping system 118 may send all POI data listings within the requested geographic region in response to the request, but the mapping module 114 may only display those POI listings that include a rank above a threshold.  Still further, the mapping module 114 may only receive or display a predetermined number of POI listings located within the mapped area that have the highest rank (e.g., the POI listings with a top ten or twenty rank)” Col.  10 lines 8-18). 

Brauer and Hands do not appear to expressly teach based on results collected via a survey of two or more passengers while in-flight traveling on a same flight on an instant route, generate, while still in-flight, a revised unique rank for a at least one of the plurality of location records, wherein the instant route includes a flight departure location and a flight arrival location.
Needham teaches based on results collected via a survey of two or more passengers while in-vehicle traveling on a same trip on an instant route, generate, while still in vehicle, a revised unique rank for a at least one of the plurality of location records, wherein the instant route includes a departure location and an arrival location (“a system (e.g., processor based system running software such as shown in FIG. 1 or 5) acquires a tour start location, a tour end location, a first user travel preference for a first user…A user interface (UI), such as a graphical user interface (GUI), may accept entries for these parameters, A "travel preference" for the user may be one or more of various parameters acquired by the system.  For example, a preference such as A  preference indicates a preference for museums, theaters, playhouses, and the like....” paragraph 0015-0017; “ a second user travel preference is acquired but this time the preference is for a second user (i.e., not for the first user).  Now a tour segment or multiple segments may be based on first and second preferences from multiple users. For example, a car may have a driver (first user) and a passenger (second user).  The system may be marked to include a "cultural" preference for the driver and a "kiddie" preference for the passenger, where "kiddie" indicates a preference for points-of-interest suitable for children (e.g., playgrounds, child museums). Thus, a tour may be formed that includes a trip to children's museum or to an adult museum near a playground.” paragraph 0024).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Brauer and Hands to comprise such that based on results collected via a survey of two or more passengers while in-flight traveling on a same flight on an instant route, generate, while still in-flight, a revised unique rank for a at least one of the plurality of location records, wherein the instant route includes a flight departure location and a flight arrival location. One would have been motivated to easily identify local destinations while accounting for individual interest or taste.
Brauer, Hands and Needham do not appear to expressly teach wherein the plurality of location records includes at least one location record comprising metadata including one or more internet hyperlinks related to a POI.
Sheha teaches wherein the plurality of location records includes at least one location record comprising metadata including one or more internet hyperlinks related to 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Brauer, Hands and Needham to comprise wherein the plurality of location records includes at least one location record comprising metadata including one or more internet hyperlinks related to a POI. One would have been motivated to provide the user with immediate access to the POI website address, without having to initiate a web search to find the specific POI website (Sheha paragraph 0050).  

As to dependent claim 2,    Brauer teaches the method of claim 1, Brauer does not appear to expressly teach wherein the highly-ranked subset of the plurality of location records have a higher rank than a remaining subset of the plurality of location records.
Hands teaches wherein the highly-ranked subset of the plurality of location records have a higher rank than a remaining subset of the plurality of location records (“the mapping system 118 may only send those POI data listing having a rank above a threshold in response to a data request from the client device 102.  In a still further embodiment, the mapping system 118 may send all POI data listings within the 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Brauer to comprise wherein the highly-ranked subset of the plurality of location records have a higher rank than a remaining subset of the plurality of location records. One would have been motivated to make such a combination to provide the most relevant POI lists to the user.

As to dependent claim 3, Brauer teaches the method of claim 1, Brauer further does not appear to expressly teach wherein the airline-specific dataset is received from a mapping server that assigns at least one of the unique rank or the revised unique rank to each of the plurality of location records.
Hands teaches wherein the dataset is received from a mapping server that assigns at least one of the unique rank to each of the plurality of location records (Fig. 1A, Mapping Sytem 118 includes  POI Ranker 128 which assigns the unique rank to each of the POIs. See Fig. 1B, “POI listing data 126 may include any data structure that is able to store information about a specific POI (e.g., a business, a historical landmark, a park, an airport, an office, a school, etc.).  A POI listing 126 may include data about a POI such as the name of the POI 126a, a location of the POI (e.g., longitude and 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Brauer to comprise wherein the highly-ranked subset of the plurality of location records have a higher rank than a remaining subset of the plurality of location records. One would have been motivated to make such a combination to provide the most relevant POI lists to the user.

As to dependent claim 4, Brauer teaches the method of claim 1, Brauer further teaches wherein each of the plurality of location records further comprises at least one metadata (“each information icon 104 can include other information such as information pertaining to hotels and restaurants in or around a specific location, and/or a distance to or from a specific destination.” Paragraph 0018).

As to dependent claim 5,   Brauer teaches the method of claim 4, Brauer further teaches wherein the at least one metadata comprises one of: a title of a POI, a description of a POI, one or more image files related to a POI, a category of a POI, one or more curated social media posts related to a POI, or one or more internet hyperlinks related to a POI (“each information icon 104 can include other information such as 

As to dependent claim 6, Brauer teaches the method of claim 1, Brauer further teaches wherein determining the current position further comprises: receiving, from an in-flight aircraft positioning system, the current position (“the moving map 100 is a graphical real time representation of the geographical region the mobile platform is currently traversing..” paragraph 0018, this implies that the current position is determined from the data received from an in-flight aircraft position system).

As to dependent claim 7, Brauer teaches the method of claim 1, Brauer does not appear to expressly teach wherein the unique rank is based on demographic data, psychographic data, or both of a plurality of passengers onboard the aircraft.
Needham teaches wherein the unique rank is based on demographic data, psychographic data, or both of a plurality of users ("A "Cultural" preference indicates a preference for museums, theaters, playhouses, and the like.  A "Desired effort" preference indicates a preference for effort that may be especially relevant to cyclists, walkers, runners, hikers, and swimmers that may want, for example, large changes in grade (e.g., hills) or small changes in grade (e.g., flat).  "Scenic route" may indicate a preference for a route with various scenic points, more vegetation than urban vistas, and the like.  "Shopping" may indicate a preference for routes that include shopping opportunities..” Paragraph 0017). 


As to dependent claim 8, Brauer teaches the method of claim 1, Brauer does not appear to expressly teach the method further comprising presenting a predetermined quantity of POIs using the plurality of POI indicators.
Hands teaches presenting a predetermined quantity of POIs using the plurality of POI indicators (“the mapping module 114 may only receive or display a predetermined number of POI listings located within the mapped area that have the highest rank (e.g., the POI listings with a top ten or twenty rank)” Col.  10 lines 15-18).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Brauer to comprise wherein the highly-ranked subset of the plurality of location records have a higher rank than a remaining subset of the plurality of location records. One would have been motivated to make such a combination to provide the most relevant POI lists to the user.

As to dependent claim 9,    Brauer teaches the method of claim 1, Brauer does not appear to expressly teach the method further comprising controlling, at the display, 
Hands teaches controlling, at the display, the presentation of a geofence region, wherein each of the plurality of POI indicators are located within the geofence region (“The size of a geographic region represented by an individual map tile depends on the requested zoom level with which the map tile is associated, so that a single map tile at a lower zoom level illustrates a larger geographic area than a single map tile at a higher zoom level.” Col. 9 lines 52-56).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Brauer to comprise controlling, at the display, the presentation of a geofence region, wherein each of the plurality of POI indicators are located within the geofence region. One would have been motivated to make such a combination to provide the most relevant POI lists to the user.

As to dependent claim 10,  Brauer teaches the method of claim 9, Brauer does not appear to expressly teach the method further comprising: receiving a passenger command to resize the geofence region; and in response to the command: determining an updated plurality of location records each having a POI within the resized geofence region; and resizing the geofence region on the display and controlling the presentation of an updated plurality of POI indicators for each of the updated plurality of location records.
 (“The size of a geographic region represented by an individual map tile depends on the requested zoom level with which the map tile is associated, so that a single map tile at a lower zoom level illustrates a larger geographic area than a single map tile at a higher zoom level. The mapping module 114 may display (or the mapping system 118 may send) each POI 126 having a location 126b included within the geographic region of a requested map tile only if the POI zoom level 126f matches the zoom level of the map tile request..” Col. 9 lines 52-61).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Brauer to comprise receiving a passenger command to resize the geofence region; and in response to the command: determining an updated plurality of location records each having a POI within the resized geofence region; and resizing the geofence region on the display and controlling the presentation of an updated plurality of POI indicators for each of the updated plurality of location records. One would have been motivated to make such a combination to provide the most relevant POI lists to the user.

As to dependent claim 11,    Brauer teaches the method of claim 9, Brauer furhter teaches wherein the geofence region is a destination of a current flight of the or their destination utilizing the moving map 100 presented on the display 34 to access the information modules,” paragraph 0023, this implies that the user zoom-in, zoom-out, scroll or pan the map 100 to view POI of their destination).

As to dependent claim 12,    Brauer teaches the method of claim 1, Brauer does not appear to expressly teach the method further comprising: prior to controlling the presentation, re-ranking the plurality of location records based on an input to a passenger survey presented via the display.
Needham teaches prior to controlling the presentation, re-ranking the plurality of location records based on an input to a user survey presented via the display (“Based on a prior preference profile created by the user, a museum, a "three star" ranked BBQ restaurant, and a relatively nondescript park are included in box 445.  These three points-of-interest are provided in the set because they match (to some degree) preferences of the user and a trip to see them may, along with getting from the Airport to the Square,.” Paragraph 0042). 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Brauer and Hands to comprise prior to controlling the presentation, re-ranking the plurality of location records based on an input to a passenger survey presented via the display. One would have been motivated to easily identify local destinations while accounting for individual interest or taste.

As to dependent claim 13,   Brauer teaches the method of claim 1, Brauer further teaches wherein the receiving, determining, and controlling steps are executed by an aircraft server (“The system 10 provides data and information regarding geographical regions along the travel path of the mobile platform and/or other information such as ground speed, outside air temperature, altitude and time/distance to a point of interest.  The system 10 is an onboard local area network (LAN).  System 10 includes a server 14 that includes a processor 18 suitable to execute all functions of server 14, and at least one electronic storage device 22.” paragraph 0011).

As to dependent claim 14, Brauer teaches the method of claim 1, Brauer further teaches wherein the receiving, determining, and controlling steps are executed at least partially by the display (“the moving map 100 displayed on the displays 34 is continuously updated by the server 14” paragraph 0018).

As to dependent claim 19,    Brauer teaches the method of claim 18, Brauer further teaches the method comprising:
providing for installation, on a location content server (Fig. 1), a third set of computer-executable instructions, comprising to:
generate the global location dataset by generating the first plurality of location records; store the global location dataset (“the electronic storage device 22 includes at least one database 42 for storing groups of information and data.  In a preferred embodiment, the database 42 electronically stores information modules pertaining to  For example, database 42 can store information modules regarding various locations, structures, cities, land masses, water masses, historical facts, etc. that relate to geographical regions along the travel path of the mobile platform.  The database 42 is included in the storage device 22, however, the database 42 can instead be included in an independent electronic storage device (not shown) separate from and connected to the server 14. ” Paragraph 0013) ;
update the global location dataset ; and based on the update, electronically send the global location dataset to the mapping server(“More specifically, as the mobile platform advances along its travel path, the moving map 100 displayed on the displays 34 is continuously updated by the server 14 to illustrate the geographical region presently being traversed” paragraph 0018).

Claims 15-18 and 20 recite a computer program product, a method and a system embodying the limitations of claims 1-2 and 9-10, therefore the claims are rejected under similar rationale.

Response to Arguments
Applicant’s prior arts arguments have been considered but are moot in view the new grounds of rejection presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493.  The examiner can normally be reached on Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 571-270-3169.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHELET SHIBEROU/
Primary Examiner, Art Unit 2171